                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



VICTOR P. KEARNEY,

              Appellant,

       vs.                                                 Civ. No. 18-1223 MV/JFR

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, LOUIS ABRUZZO and BENJAMIN
ABRUZZO, as Trustees of the MARY PAT
ABRUZZO KEARNEY TESTAMENTARY
TRUSTS B and C, U.S. TRUSTEE KEVIN
YEAROUT,

              Appellees.




         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings of Fact and

Recommended Disposition by United States Magistrate Judge John F. Robbenhaar, filed

August 2, 2019. Doc. 22. Objections were due by no later than August 16, 2019. The parties

have not filed any objections. The failure to make timely objections to the Magistrate Judge’s

Proposed Findings and Recommended Disposition waives appellate review of both factual and

legal questions. U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 22) are ADOPTED;

       IT IS FURTHER ORDERED that the Abruzzo Appellee’s Motion for Sanctions (Doc.

17) is not well taken and is DENIED;
      IT IS FURTHER ORDERED that Debtor/Appellant’s Motion to Dismiss Bankruptcy

Appeal (Doc. 15) is well taken and is GRANTED.



                                        _______________________________
                                        MARTHA VÁZQUEZ
                                        United States District Judge
